
	

113 HR 539 IH: Federal Communications Commission Collaboration Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 539
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Ms. Eshoo (for
			 herself, Mr. Shimkus, and
			 Mr. Doyle) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to authorize a
		  bipartisan majority of Commissioners of the Federal Communications Commission
		  to hold nonpublic collaborative discussions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Communications Commission
			 Collaboration Act of 2013.
		2.FindingsCongress finds the following:
			(1)Commissioners of the Federal Communications
			 Commission (in this section referred to as the Commission), past
			 and present, have stated that, while they support the intent of section 552b of
			 title 5, United States Code, the implementation of that section has hindered
			 the ability of the Commission to have a substantive exchange of ideas and hold
			 collective deliberations on issues pending before the Commission.
			(2)The principal purpose of Congress in
			 creating a multimember agency is to obtain the benefits of collegial
			 decisionmaking by the members of the agency, who bring to the decisionmaking
			 process different philosophical perspectives, experiences, and areas of
			 expertise.
			(3)Commissioners have relied primarily on an
			 inefficient combination of written messages, communications among staff, and a
			 series of meetings restricted to 2 Commissioners at each such meeting to
			 discuss complex telecommunications matters pending before the
			 Commission.
			(4)Extensive use of such methods of
			 communication has harmed collegiality and cooperation at the Commission.
			(5)Numerous regulatory matters have been
			 pending before the Commission for years, and continued inaction on these issues
			 has the potential to hinder innovation and private investment in the domestic
			 communications industry.
			(6)The Commission must be able to work more
			 collaboratively and efficiently than in the past to meet the current challenge
			 of expanding broadband Internet access to the extent necessary to serve the
			 business, educational, health, and cultural needs of all people in the United
			 States.
			3.Nonpublic
			 collaborative discussions of the Federal Communications
			 CommissionSection 4 of the
			 Communications Act of 1934 (47 U.S.C. 154) is amended by adding at the end the
			 following:
			
				(p)Nonpublic
				collaborative discussions
					(1)DefinitionsIn
				this subsection:
						(A)Agency
				actionThe term agency action has the meaning given
				the term in section 551 of title 5, United States Code.
						(B)Bipartisan
				majority of CommissionersThe
				term bipartisan majority of Commissioners means a group of not
				less than 3 Commissioners that includes—
							(i)for each political party of which any
				Commissioner is a member, not less than 1 Commissioner who is a member of that
				political party; and
							(ii)if any Commissioner has no political party
				affiliation, not less than 1 unaffiliated Commissioner.
							(2)Nonpublic
				collaborative discussionsNotwithstanding section 552b of title 5,
				United States Code, a bipartisan majority of Commissioners may hold a meeting
				that is closed to the public to discuss official business if—
						(A)a vote or any
				other agency action is not taken at the meeting;
						(B)each person
				present at the meeting is a Commissioner, an employee of the Commission, a
				member of a joint board established under section 410, or a person on the staff
				of such a joint board; and
						(C)an attorney from
				the Office of General Counsel of the Commission is present at the
				meeting.
						(3)Disclosure of
				nonpublic collaborative discussionsNot later than 2 business
				days after the conclusion of a meeting held under paragraph (2), the Commission
				shall publish on the website of the Commission a disclosure relating to the
				meeting that includes—
						(A)a list of the
				persons who attended the meeting; and
						(B)a summary of the
				matters discussed at the meeting, except for any matters that the Commission
				determines may be withheld in accordance with section 552b(c) of title 5,
				United States Code.
						(4)Preservation of
				open meetings requirements for agency actionNothing in this subsection shall limit the
				applicability of section 552b of title 5, United States Code, with respect to a
				meeting of Commissioners other than a meeting described in paragraph
				(2).
					.
		
